Citation Nr: 0103971	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-23 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease and residuals of a stroke, to include as secondary to 
nicotine dependence and tobacco use during service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel





INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1982.  He died on May [redacted], 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1997 (dated in September 1997) by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota, which denied entitlement to service connection for 
arteriosclerotic heart disease secondary to nicotine 
dependence and tobacco use during service.  The veteran 
entered notice of disagreement with this decision in 
September 1997, a statement of the case was issued in 
November 1999, and the veteran entered a substantive appeal, 
on a VA Form 9, received in November 1999. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1954 to September 1982. 

2.  On August 31, 2000, the Board was notified by the VA RO 
that the veteran died on May [redacted], 2000. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from September 1954 to 
September 1982.  In a rating decision issued in October 1997, 
the RO denied entitlement to service connection for 
arteriosclerotic heart disease secondary to nicotine 
dependence and tobacco use during service.  The veteran 
entered notice of disagreement with this decision in 
September 1997.  Notwithstanding subsequent rating decisions 
during the appeal, a statement of the case was not issued 
until November 1999.  Thereafter, the veteran entered a 
substantive appeal, on a VA Form 9, received in November 
1999, thus perfecting an appeal to the Board. 

Unfortunately, the veteran died during the pendency of the 
appeal.  On August 31, 2000, via facsimile copy of a 
Certificate of Death sent by the VA RO, the Board was 
notified that the veteran died on May [redacted], 2000.  As a matter 
of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 (2000).  In 
reaching this determination, the Board intimates no opinion 
as to the merits of this appeal or to any derivative claim 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2000).


ORDER

The appeal is dismissed.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

